Title: To James Madison from David Bard, 24 January 1809
From: Bard, David
To: Madison, James



Sir,
Capitol 24th. Jany. 1809

Mr. Alfred Balch has intimated a wish to be employed by Govt. as bearer of dispatches which, it is expected, will, in a few days, be forwarded to Europe, and has requested that I would address You in his favr.  My friendship for the Revd. Mr: Balch, will not permit me to refuse his Son any thing in my power.  In the present case, however, I can render him but little Service.  I can Say nothing as to the Young Gentlemans talents, nor am I a judge of the qualifications requisite for the discharge of the duties in which he wishes to engage.  This only I know, that he has got a liberal education, has read law, and has for Some time practiced it.  I presume his fidelity cannot be questioned. I shall be much gratified, if he Should be deemed a proper person to get the appointment.  I beg you will accept my high considerations,

David Bard

